PER CURIAM.
Darrell M. Burke previously appealed his judgment and sentence in Escambia County case number 03-0731 in this court’s case number 1D03-4909. The ineffective assistance provided to petitioner by his counsel in the appeal resulted in dismissal of the case for failure to file an initial brief. Accordingly, we now grant the instant petition and order reinstatement of case number 1D03-4909. By separate order, guidance will be provided to appellant, who has not been certified as indigent, regarding prosecution of his appeal.
PETITION GRANTED.
DAVIS, BENTON and VAN NORTWICK, JJ., concur.